
	
		II
		110th CONGRESS
		1st Session
		S. 1813
		IN THE SENATE OF THE UNITED STATES
		
			July 18 (legislative
			 day, July 17), 2007
			Mr. Coleman (for himself
			 and Mr. Feingold) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy Act of 2005 to provide
		  individuals with an opportunity to participate in the financing or ownership of
		  local biorefineries.
	
	
		1.Local ownership of
			 biorefineries
			(a)In
			 generalSubtitle A of title
			 II of the Energy Policy Act of 2005 (42 U.S.C. 15851 et seq.) is amended by
			 adding at the end the following:
				
					212.Local
				ownership of biorefineries
						(a)DefinitionsIn
				this section:
							(1)BiorefineryThe
				term biorefinery has the meaning given the term in section 9003(b)
				of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
				8103(b)).
							(2)Eligible
				purchaserThe term eligible purchaser, with respect
				to a biorefinery, means—
								(A)a natural person
				with a principal residence that is located not more than 50 miles from the
				biorefinery; or
								(B)a farmer or
				rancher cooperative.
								(b)Requirement
							(1)In
				generalSubject to paragraphs (2) and (3), in the case of a
				biorefinery that is financed, refinanced, or financially supported, in whole or
				in part, using a loan, loan guarantee, or grant made by a Federal agency on or
				after the date of enactment of this section, as a condition of the receipt of
				the loan, loan guarantee, or grant, the recipient shall provide eligible
				purchasers with an opportunity to participate in the financing or ownership of
				the biorefinery in accordance with this section.
							(2)Farmers and
				rancher cooperatives
								(A)In
				generalIf the recipient of a loan, loan guarantee, or grant made
				by a Federal agency under paragraph (1) is a farmer or rancher cooperative, the
				requirement described in paragraph (1) is fulfilled.
								(B)Authority of
				farmer and rancher cooperativeA farmer or rancher cooperative
				described in subparagraph (A) may provide eligible purchasers with an
				opportunity to participate in the financing or ownership of the biorefinery in
				accordance with this section.
								(3)Level of
				Federal supportParagraph (1) shall apply to a biorefinery only
				if not less than 3 percent of the total amount of funds that is used to
				finance, refinance, or financially support the biorefinery is derived from
				Federal funds.
							(c)Terms and
				conditionsTo be eligible to receive a loan, loan guarantee, or
				grant from a Federal agency in connection with a biorefinery, the
				recipient—
							(1)during the 60-day
				period beginning on the date of receipt of the loan, loan guarantee, or grant
				by the recipient, shall permit eligible purchasers to participate in the
				financing or ownership of the biorefinery on the conditions that—
								(A)eligible
				purchasers, collectively, be allowed to invest not less than 40 percent of the
				projected total amount of non-Federal funds that will be used to construct or
				expand the biorefinery; and
								(B)an individual
				eligible purchaser be allowed to invest not more than 2.5 percent of the
				projected total amount of non-Federal funds that will be used to construct or
				expand the biorefinery;
								(2)shall provide to
				eligible purchasers competitive terms and conditions that are no less favorable
				than the terms and conditions that are offered for funding for similar
				recipients or classes of recipients or, if there are no similar recipients or
				classes of recipients, other entities with similar risk characteristics, as
				determined by the Secretary;
							(3)if the amount of
				funding offered by eligible purchasers for a biorefinery exceeds the amount
				that is solicited by a recipient, may—
								(A)accept all such
				offered amounts; or
								(B)award the amounts
				on a competitive basis; and
								(4)shall conduct the
				financing or refinancing of the biorefinery in accordance with Federal law
				(including Federal law governing
				securities).
							.
			
